DETAILED ACTION
	This is the first office action on the merits of the instant application, which was filed April 15, 2020 as a continuation of PCT/JP2019/027121, filed July 9, 2019, which claims priority to JP2018-18975, filed October 5, 2018.  The application contains Claims 1-17.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Pedersen et al. (WO 2018/102477 A1 (citations referring to equivalent US 2020/0293065 A1)).
Pedersen et al. teaches, according to claim 1, an information processing method using a computer, the information processing method comprising: 
obtaining a first information item regarding first monitoring performed by a first monitor on a first vehicle, the first monitoring being allocated to the first monitor (Pedersen et al., at least para. [0157], “At operation 12030, an indication from a first vehicle of the plurality of vehicles is received by the remote vehicle support apparatus. The indication can include an indication that the first vehicle is requesting remote support. For example, the indication can include any of a communication from an occupant of the first vehicle and an indication signal including the state or status data of the first vehicle at a time period relative to the time of the request. For example, the state data in the indication signal can be used to determine the identity, location, and state of the first vehicle associated with the remote support request and the condition of the first vehicle when the request was made.”); 
obtaining a second information item regarding second monitoring on a second vehicle, the second monitoring being not allocated to any monitor (Pedersen et al., at least para. [0159], “For example, based on a vehicle manager interacting with a portion of a touchscreen display, including inputting an indication that a task (e.g. a drop off) has been completed or is no longer needed, the vehicle can be assigned to lower priority control station. In another example, if a vehicle manager is assigned an increasing number of high priority vehicles and associated tasks, some of those vehicles can be reassigned to another vehicle manager that isn't monitoring as many high priority vehicles and thus has the additional resources to do so.”); 
comparing the first information item with the second information item (Pedersen et al., at least para. [0156], “Assigning the vehicles to the remote vehicle support queues can include assigning one or more of the plurality of vehicles based on a comparison of a portion of the state data to assignment criteria to determine inclusion of the vehicle in the respective remote vehicle support queue.”); 
generating presentation information indicating the second monitoring on the second vehicle in accordance with a result of the comparing; and presenting the generated presentation information via a presentation device (Pedersen et al., at least para. [0162], “At operation 12070, a vehicle status or state display is generated by the remote vehicle support apparatus. The vehicle state display includes a representation of the state data for the first set of the plurality of vehicles as respective indicators.”).

Regarding claim 2, the first information item includes an attribute of the first monitoring on the first vehicle, and the second information item includes an attribute of the second monitoring on the second vehicle (Pedersen et al., at least para. [0157], “At operation 12030, an indication from a first vehicle of the plurality of vehicles is received by the remote vehicle support apparatus. The indication can include an indication that the first vehicle is requesting remote support. For example, the indication can include any of a communication from an occupant of the first vehicle and an indication signal including the state or status data of the first vehicle at a time period relative to the time of the request. For example, the state data in the indication signal can be used to determine the identity, location, and state of the first vehicle associated with the remote support request and the condition of the first vehicle when the request was made.”).
Regarding claim 3, the first information item includes a first priority of the first monitoring on the first vehicle, and the second information item includes a second priority of the second monitoring on the second vehicle (Pedersen et al., at least para. [0175], “At operation 14050, at least some of the plurality of indicators of the vehicles are grouped for display based on shared entries in the state data. The shared entries can include but are not limited to a route of travel. For example, the plurality of indicators can be grouped according to a shared destination based on the route of travel information in the state data. In another example, the plurality of indicators are grouped based on priority or importance levels.”).
Regarding claim 4, the first priority includes at least one of (i) a priority of the first vehicle and (ii) a priority of a monitoring task for the first monitoring on the first vehicle, and the second priority includes at least one of (i) a priority of the second vehicle and (ii) a priority of a monitoring task for the second monitoring on the second vehicle (Pedersen et al., at least para. [0175], “At operation 14050, at least some of the plurality of indicators of the vehicles are grouped for display based on shared entries in the state data. The shared entries can include but are not limited to a route of travel. For example, the plurality of indicators can be grouped according to a shared destination based on the route of travel information in the state data. In another example, the plurality of indicators are grouped based on priority or importance levels.”).
Regarding claim 5, the first priority includes a priority based on at least one of (i) a first passenger of the first vehicle and (ii) whether or not the first passenger is to be considered, and the second priority includes a priority based on at least one of (i) a second passenger of the second vehicle and (ii) whether or not the second passenger is to be treated (Pedersen et al., at least para. [0082], “The characteristics of the vehicle occupancy indicator 4030, including the color, can be used to indicate an issue associated with the vehicle including any of a passenger issue, including a request for assistance from a passenger inside the vehicle, a traffic issue, including issues relating to traffic congestion, traffic accidents, and construction, a decision issue, including issues relating to a decision that can be made by a vehicle manager regarding whether to take control over the vehicle, reroute the vehicle, establish communication with the vehicle, or indicate that an action with respect to the vehicle has been completed, a physical issue with the state of the vehicle, including issues relating to the operational state of the vehicle (e.g. engine state, fuel state). In an implementation, a default color can be used to indicate that the vehicle is operating in a normal state and that no issues with the vehicle are pending.”).
Regarding claim 6, the method further comprises obtaining first vehicle information on the first vehicle and second vehicle information on the second vehicle; and calculating the first priority based on the first vehicle information and calculating the second priority based on the second vehicle information (Pedersen et al., at least para. [0171], “At operation 14010, a remote vehicle support apparatus ranks the vehicles, including a first vehicle, based on state (or status) data for the vehicles. The state data of the first vehicle includes an issue state of the first vehicle. The issue state indicates any of a normal state, such as when the vehicle, the vehicles occupants, and the external objects around the vehicle are within regular operating parameter values, an issue with a passenger, an issue with traffic, a physical issue of the first vehicle, and an issue related to a decision of the autonomous control of the first vehicle.”).
Regarding claim 7, the comparing includes comparing a similarity between (i) each of a plurality of first information items each being the first information item regarding a plurality of first vehicles each being the first vehicle monitored by a plurality of monitors and (ii) the second information item, the information processing method comprises: selecting, from among the plurality of monitors, a second monitor to be allocated with the second monitoring on the second vehicle in accordance with the result of the comparing; and presenting the presentation information to the second monitor selected in the selecting (Pedersen et al., at least para. [0174], “At operation 14040, based on a received input, at least one vehicle currently assigned to one of the remote vehicle support queues that is determined to be over-tasked is assigned to another one of the remote vehicle support queues that is not over-tasked based on the state data. In this way, the workload between the remote vehicle support queues can be balanced. In another implementation, the vehicles are reassigned based on historical data and feedback garnered from similar situations and the ways in which the vehicle managers (monitoring each of the remote vehicle support queues) handled the issues in the past. For example, if a vehicle manager has been reviewed as not being as responsive to a certain type of remote support request, the vehicle can be reassigned from that vehicle manager to another vehicle manager with better reviews. In addition, the vehicles can be automatically and dynamically reassigned using machine learning techniques that utilize various algorithms to determine the most optimized assignment configurations.”).
Regarding claim 8, each of the first information items includes first position information included in the first vehicle information on a corresponding one of the plurality of first vehicles, the second information includes second position information included in the second vehicle information on the second vehicle, and the similarity includes a distance between (i) a position indicated in the first position information of each of the plurality of first vehicles and (ii) a position indicated in the second position information of the second vehicle (Pedersen et al., at least para. [0161], “At operation 12060, a map display is generated by the remote vehicle support apparatus. The map display can include a geographic map that includes respective locations of the plurality of vehicles, including a first set of the plurality of vehicles assigned to a first remote vehicle support queue monitored by a first vehicle manager of a plurality of vehicle managers (or by a first control station of a plurality of first level control stations). As an example, the map display can include a display such as the map portion 5020, illustrated in FIG. 5, and the map portion 7020 illustrated in FIG. 7.”).
Regarding claim 9, each of the first information items includes at least one of a content and a difficulty of the first monitoring regarding a corresponding one of the plurality of first vehicles, the second information item includes at least one of a content and a difficulty of the second monitoring regarding the second vehicle, and the similarity includes a difference between (i) at least one of the content and the difficulty of the first monitoring regarding each of the plurality of first vehicles and (ii) at least one of the content and the difficulty of the second monitoring regarding the second vehicle (Pedersen et al., at least para. [0123], “The task control 8040 can be used to modify the task that is associated with a vehicle. For example, the vehicle associated with the vehicle indicator 8030 may have completed a drop off. A vehicle manager can interact with the task control 8040 and modify the vehicle task to indicate that the vehicle should now pick up a passenger instead of completing a previously assigned next task. The task can be modified and/or updated while the task completion is in progress or in regards to an upcoming task. For example, the current task can be set for delivery of a package at a certain time but based on traffic conditions, the current task is updated to pick up a passenger nearby and drop them off at a location that isn't within the traffic congestion area. In another example, one of the upcoming tasks of the vehicle can be modified/updated/deleted while the vehicle is completing a current unrelated task.”).
Regarding claim 10, the method further comprises obtaining state information items each indicating a state of a corresponding one of a plurality of monitors; selecting, from among the plurality of monitors, a third monitor to be allocated with the second monitoring on the second vehicle in accordance with the result of the comparing and the obtained state information items; and presenting the presentation information and the third monitor selected in the selecting (Pedersen et al., at least para. [0177], “FIG. 15 is a flow chart of a method 15000 for providing remote support of autonomous operation of a plurality of vehicles in accordance with the present disclosure. The method 15000 includes receiving, by a remote vehicle support apparatus, state (or status) data for the plurality of vehicles, wherein the state data includes a current state (or status information) of the plurality of vehicles via 15010. The method 15000 includes assigning, by the remote vehicle support apparatus, the plurality of vehicles to a plurality of remote vehicle support queues (or control stations) based on the state data via 15020. Each of the plurality of remote vehicle support queues includes a subset of the plurality of vehicles and the subset can be reassigned by an operator (e.g., fleet manager) of the remote vehicle support apparatus.”).
Regarding claim 11, the method further comprises obtaining a state information item indicating a state of the first monitor; and generating the presentation information that recommends changing the first monitor to a monitor different from the first monitor in accordance with the result of the comparing and the state information item obtained in the obtaining (Pedersen et al., at least para. [0174], “At operation 14040, based on a received input, at least one vehicle currently assigned to one of the remote vehicle support queues that is determined to be over-tasked is assigned to another one of the remote vehicle support queues that is not over-tasked based on the state data. In this way, the workload between the remote vehicle support queues can be balanced. In another implementation, the vehicles are reassigned based on historical data and feedback garnered from similar situations and the ways in which the vehicle managers (monitoring each of the remote vehicle support queues) handled the issues in the past. For example, if a vehicle manager has been reviewed as not being as responsive to a certain type of remote support request, the vehicle can be reassigned from that vehicle manager to another vehicle manager with better reviews. In addition, the vehicles can be automatically and dynamically reassigned using machine learning techniques that utilize various algorithms to determine the most optimized assignment configurations.”).
Regarding claim 12, the state information item includes an information item indicating at least one of: a fatigue level; a health condition; attentiveness to a monitoring task; an allocation state of the monitoring task; and a proficiency in the monitoring task (Pedersen et al., at least para. [0174], “At operation 14040, based on a received input, at least one vehicle currently assigned to one of the remote vehicle support queues that is determined to be over-tasked is assigned to another…For example, if a vehicle manager has been reviewed as not being as responsive to a certain type of remote support request, the vehicle can be reassigned from that vehicle manager to another vehicle manager with better reviews. In addition, the vehicles can be automatically and dynamically reassigned using machine learning techniques that utilize various algorithms to determine the most optimized assignment configurations.”).
Regarding claim 13, the proficiency includes a proficiency required for a task for the second monitoring on the second vehicle (Pedersen et al., at least para. [0174], “At operation 14040, based on a received input, at least one vehicle currently assigned to one of the remote vehicle support queues that is determined to be over-tasked is assigned to another…For example, if a vehicle manager has been reviewed as not being as responsive to a certain type of remote support request, the vehicle can be reassigned from that vehicle manager to another vehicle manager with better reviews. In addition, the vehicles can be automatically and dynamically reassigned using machine learning techniques that utilize various algorithms to determine the most optimized assignment configurations.”).
Regarding claim 14, the method further comprises attempting to select, from a plurality of monitors, a fourth monitor to be recommended for the second monitoring on the second vehicle in accordance with the result of the comparing; and when there is no the fourth monitor to be selected in accordance with the result of the comparing, changing a state of the second vehicle in the comparing to a safer state via a controller controlling the second vehicle (Pedersen et al., at least para. [0174], “At operation 14040, based on a received input, at least one vehicle currently assigned to one of the remote vehicle support queues that is determined to be over-tasked is assigned to another…For example, if a vehicle manager has been reviewed as not being as responsive to a certain type of remote support request, the vehicle can be reassigned from that vehicle manager to another vehicle manager with better reviews. In addition, the vehicles can be automatically and dynamically reassigned using machine learning techniques that utilize various algorithms to determine the most optimized assignment configurations.”; the further reassignment of monitors is iterative as conditions and responsiveness condition change).
Regarding claim 15, the method further comprises attempting to select, from a plurality of monitors, a fourth monitor to be recommended for the second monitoring on the second vehicle in accordance with the result of the comparing; obtaining estimated end times each indicating an estimated time of ending the first monitoring performed by a corresponding one of the plurality of monitors; and when there is no the fourth monitor to be selected in accordance with the result of the comparing, selecting a monitor having an earliest estimated end time among the estimated end times as the fourth monitor from the plurality of monitors (Pedersen et al., at least para. [0174], “At operation 14040, based on a received input, at least one vehicle currently assigned to one of the remote vehicle support queues that is determined to be over-tasked is assigned to another…For example, if a vehicle manager has been reviewed as not being as responsive to a certain type of remote support request, the vehicle can be reassigned from that vehicle manager to another vehicle manager with better reviews. In addition, the vehicles can be automatically and dynamically reassigned using machine learning techniques that utilize various algorithms to determine the most optimized assignment configurations.”; the further reassignment of monitors is iterative as conditions and responsiveness condition change).
Regarding claim 16, the method further comprises obtaining an information item indicating a request time when the second monitoring on the second vehicle is to be requested; and presenting the presentation information before the request time (Pedersen et al., at least para. [0178], “In FIG. 15, the method 15000 also includes receiving, by the remote vehicle support apparatus, an indication that a vehicle of the plurality of vehicles is requesting remote support via 15030. In other words, the remote vehicle support apparatus receives a request from one of the plurality of vehicles that support or help is requested. After receiving the request for remote support or help, and in response to a determination that a change in the state data is operating outside of defined parameters, the method 15000 includes transmitting, by the remote vehicle support apparatus, instruction data to the vehicle via 15040. As such, the instruction data modifies the autonomous operation of the vehicle. The instruction data can enable the vehicle to overcome the issue that prompted the request for remote support from the remote vehicle support apparatus.”).

Pedersen et al. teaches, according to claim 17, an information processing system, comprising: 
a first obtainer that obtains a first information item regarding first monitoring performed by a first monitor on a first vehicle, the first monitoring being allocated to the first monitor (Pedersen et al., at least para. [0157], “At operation 12030, an indication from a first vehicle of the plurality of vehicles is received by the remote vehicle support apparatus. The indication can include an indication that the first vehicle is requesting remote support. For example, the indication can include any of a communication from an occupant of the first vehicle and an indication signal including the state or status data of the first vehicle at a time period relative to the time of the request. For example, the state data in the indication signal can be used to determine the identity, location, and state of the first vehicle associated with the remote support request and the condition of the first vehicle when the request was made.”); 
a second obtainer that obtains a second information item regarding second monitoring on a second vehicle, the second monitoring being not allocated to any monitor (Pedersen et al., at least para. [0159], “For example, based on a vehicle manager interacting with a portion of a touchscreen display, including inputting an indication that a task (e.g. a drop off) has been completed or is no longer needed, the vehicle can be assigned to lower priority control station. In another example, if a vehicle manager is assigned an increasing number of high priority vehicles and associated tasks, some of those vehicles can be reassigned to another vehicle manager that isn't monitoring as many high priority vehicles and thus has the additional resources to do so.”); 
a comparator that compares the first information item with the second information item (Pedersen et al., at least para. [0156], “Assigning the vehicles to the remote vehicle support queues can include assigning one or more of the plurality of vehicles based on a comparison of a portion of the state data to assignment criteria to determine inclusion of the vehicle in the respective remote vehicle support queue.”); 
a generator that generates presentation information indicating the second monitoring on the second vehicle in accordance with a result of the comparing by the comparator; and an output unit that presents the generated presentation information via a presentation device (Pedersen et al., at least para. [0162], “At operation 12070, a vehicle status or state display is generated by the remote vehicle support apparatus. The vehicle state display includes a representation of the state data for the first set of the plurality of vehicles as respective indicators.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/DONALD J WALLACE/Primary Examiner, Art Unit 3665